United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1059
                                    ___________

Kevin W. Gee, Jr.,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
United Parcel Service, Inc.,             *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: September 19, 2001
                               Filed: September 25, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Kevin Gee appeals the District Court’s1 order granting United Parcel Service,
Inc. (UPS) summary judgment in Gee’s race discrimination, harassment, and retaliation
suit brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e-2000e-17
(1994 & Supp. IV 1998), 42 U.S.C. § 1981 (1994), and the Fourteenth Amendment.
Having reviewed the record de novo, we conclude that Gee failed to raise a genuine
issue of material fact in his harassment claim with respect to the existence of a causal


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
relationship between the alleged harassment and his race, cf. Schoffstall v. Henderson,
223 F.3d 818, 826 (8th Cir. 2000) (affirming summary judgment on sexual harassment
claim because no evidence indicated that defendant's behavior was motivated by sex);
on his discriminatory discharge claim with respect to UPS having treated similarly
situated white co-workers more favorably, see Clearwater v. Indep. Sch. Dist. No. 166,
231 F.3d 1122, 1127 (8th Cir. 2000) (affirming summary judgment because plaintiff
presented only "unsubstantiated allegations" of unequal treatment); and on his
retaliation claim with respect to the existence of a causal connection between his filing
of EEOC charges and his post-charge discharges, see Bradley v. Widnall, 232 F.3d
626, 632-33 (8th Cir. 2000) (affirming summary judgment because plaintiff only
presented evidence of a temporal connection and conclusory allegations to support her
retaliation claim).

      Accordingly, we affirm. We also deny UPS’s motion to dismiss on the basis of
untimeliness and request to dismiss for failure to comply with the Federal Rules of
Appellate Procedure. See Fed. R. App. P. 4(a)(5)(A) (district court may grant
extension of time to file notice of appeal if party so moves within 30 days after
expiration of time for filing timely notice, and shows excusable neglect or good cause);
cf. DiCarlo v. Keller Ladders, Inc., 211 F.3d 465, 468 (8th Cir. 2000) (refusing to
dismiss appeal for failure to comply with rules).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-